Title: To John Adams from William Carmichael, 28 July 1785
From: Carmichael, William
To: Adams, John


          
            Sir
            Madrid 28th. July 1785
          
          I did not receive until the 26th Inst. the Letter you did me the honor to address me the 3d of June announcing your presentation & audience at St. James. Permit me to congratulate you on the favorable Auspices with which you commence your mission & to express my hopes that it will continue to be as agreable to you as I presume it will be useful to our Country. I this day write to Mr Jefferson & have taken the Liberty of requesting him to transmit you copies of Sundry papers which regard the situation of our Affairs here & in Barbary. I have also desired that Gentleman to concert with you a safer mode of correspondence than the Present. Altho’ I have not the honor to be known to your Lady & Family I hope they will excuse the Liberty their Countryman takes, in praying you to present compliments on his part.
          I have the honor to be / with great Respect / Your Excys / Most Obedt. Humble Sert.
          
            Wm. Carmichael
          
        